Nichols, Justice.
1.. Where, as in the case sub judice, the plaintiff’s and defendant’s grounds for divorce were based on cruel treatment and there was evidence to support the allegations of each respective petition, the trial court erred in failing to charge, even without request, in terms of Code § 30-109 that, if the jury found both parties guilty of like conduct, the jury should refuse a divorce to either of them. Moon v. Moon, 216 Ga. 627 (118 SE2d 473); Brackett v. Brackett, 217 Ga. 84 (121 SE2d 146); and McCartney v. McCartney, 217 Ga. 200 (121 SE2d 785).
2. The other enumerations of error have been carefully considered and show no reversible error.

Judgment reversed.


All the Justices concur.